PD-1200-17
                                                             COURT OF CRIMINAL APPEALS
                                                                             AUSTIN, TEXAS
                                                              Transmitted 11/3/2017 12:49 AM
                                                                 Accepted 11/7/2017 1:53 PM
                    PD._________________                                DEANA WILLIAMSON
                                                                                      CLERK

             IN THE COURT OF CRIMINAL APPEALS       FILED
                         FOR THE           COURT OF CRIMINAL APPEALS
                                                  11/7/2017
                      STATE OF TEXAS        DEANA WILLIAMSON, CLERK


KELLY JAMES MCCARTY

        V.                     Appeals No. 03-15-00640-CR

THE STATE OF TEXAS

  MOTION FOR EXTENSION OF TIME TO FILE PETITION
           FOR DISCRETIONARY REVIEW

TO THE HONORABLE JUDGES OF THE COURT OF CRIMINAL

APPEALS:

        COMES NOW, KELLY JAMES MCCARTY, pro se appellant, and

files this motion asking that the Court extend the time for filing the

Appellant’s petition for discretionary review, and in support thereof,

offers the following:

                                    I.

   a.     This case is on appeal from the 33rd Judicial District Court of
          Burnet County, Texas.

   b.     The style and number of the cases in the trial court are The
          State of Texas v. Kelly James McCarty, Cause Number
          30842.

   c.     The Appellant was convicted by the Court of the offense of
          indecency with a child by contact.

   d.     Punishment was assessed at 10 years community supervision.
     e.      The style and number of the case in the Third Court of Appeals
             is KELLY JAMES MCCARTY v. State of Texas, Appeal
             Number 03-15-00640-CR.

     f.      The Third Court of Appeals affirmed Appellant’s conviction
             and sentence in an unpublished opinion on October 6, 2017.

     g.      The present deadline for filing the Appellant’s Petition for
             Discretionary Review is November 5, 2017.

     h.      The Appellant seeks an extension of time of 30 days,
             suggesting a new due date of December 5, 2017.

     i.      This is the Appellant’s first request for an extension of time to
             file the Appellant’s petition for discretionary review.

                                         II.

       This extension is not sought for the purpose of delaying this
     appeal, but for the following reasons:

1.        Appellant is meeting with attorneys to determine whether he will
          be able to hire counsel to pursue a Petition for Discretionary
          Review on his behalf or will file a petition pro se. In either event,
          additional time will be needed to properly research and prepare
          the petition.

                                       III.

          A criminal appellant, just like a criminal defendant at trial, is

entitled to the adequate and effective assistance of counsel. Evitts v.

Lucey, 469 U.S. 387, 396 (1985); Ward v. State, 740 S.W. 2d 794

(Tex.Crim.App. 1987). In order to be able to accurately identify and

effectively brief all the potential issues presented in this case, Appellant
or any counsel he hires needs additional time to review the record and

conduct the necessary research to adequately prepare Appellant’s

Petition for Discretionary Review. This request is made pursuant to

Tex. R. App. P. 68.2 (c).

                                 IV.

      Therefore, for the above reasons, Appellant prays that the Court

grant an extension of time to December 5, 2017, for filing of the

Appellant’s Petition for Discretionary Review.

                                   Respectfully Submitted

                                         /s/

                                   Kelly James McCarty
                                   Pro Se Appellant
                                   4519 Oak Wind St.
                                   San Antonio, Texas 78217
                                   (210) 275-1875
                                   Kjmcc09@gmail.com
                      CERTIFICATE OF SERVICE

      I, Kelly James McCarty, pro se appellant, certify that a true and correct

copy of the foregoing brief was emailed to Gary W. Bunyard, Assistant

District Attorney for Burnet County and attorney for appellee before the Third

Court of Appeals in cause number 03-15-00640, via efile.


                                       __/s/_Kelly James McCarty______
                                       Kelly James McCarty
                                       Pro Se Appellant